DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5888549 (Buchholz et al).            Buchholz et al discloses  a process of providing a green coffee bean, adding a vanillic acid precursor to said green bean (i.e. chlorogenic acid) via an extract, said green bean then being roasted.  Following such steps, it is inherent that same would reduce the perceptible bitterness in the coffee product.      
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 1-2, 4, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2018/0265487 (Froschmeier et al).           Froschmeier et al discloses coffee beverages which include therein taste modulators such as vanillic acid that enhance sweetness in said products (e.g. paragraph 15; Abstract), said coffee beverages inherently including coffee solids and water.  Froschmeier et al is silent regarding the amount of Vanillic acid used as recited in instant claims 1, 4, 16, and 18.  However, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such amount of vanillic acid in the coffee beverage through routine experimentation depending on the degree of taste modulation desired.  Knowing that an additive will cause a certain result, one would specifically measure the result and control the amount of additive added thereto in relation to the amount of result desired.  In re Skoner, 186 USPQ 80.           Regarding claim 16, although Froschmeier et al does not specifically recite a coffee product in solid form, vanillic acid is employed for the same purpose in other solid foods (e.g. milk solids, brewed beverage mixes; paragraphs 58 and 63) and further includes coating the surface of same (e.g. paragraph 68).  Absent a showing of unexpected results regarding a coffee solid composition specifically, it would have been further obvious to have applied the vanillic acid to a solid form of composition including coating same to provide the same effect of enhanced sweetness.6.       Claims 1-2, 4, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2455256 (Jarowski).           Jarowski discloses dry coffee and coffee products which include therein vanillic acid as an antioxidant in said products (cols 1 and 2).  While Jarowski does not specifically disclose liquid coffee products, other liquid material (e.g. milk) are treated.  Moreover, brewed coffee is a notoriously well-known “coffee product” as recited in Jarowski (col. 2, line 26), and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have treated a liquid coffee composition (e.g. brewed coffee) as a matter of preference.  That said, coffee beverages contain water and coffee solids as called for in instant claim 1.           Jarowski is silent regarding the amount of vanillic acid used as recited in instant claims 1, 4, 16, and 18.  However, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such amount of vanillic acid in the coffee beverage through routine experimentation depending on the degree of antioxidant benefit desired.  Knowing that an additive will cause a certain result, one would specifically measure the result and control the amount of additive added thereto in relation to the amount of result desired.  In re Skoner, 186 USPQ 80. 7.       Claims 1, 2, 4-9, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2013/0136839 (Putter et al).           Putter et al discloses products of liquid coffee (brewed coffee) and dry coffee products (e.g. instant coffee; paragraph 230) prepared by a method comprising the addition of a composition comprising vanillic acid to same (e.g. paragraph 157) wherein said composition is used to reduce and/or suppress unpleasant off-tastes including bitterness in said coffee products (e.g. Abstract; paragraph 86).  Putter et al is silent regarding the amount of vanillic acid used as recited in said instant claims.  However, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arrived at such amount of composition and including the amount of vanillic acid in the coffee products through routine experimentation depending on the degree of benefit desired as set forth in Putter et al.  Knowing that an additive will cause a certain result, one would specifically measure the result and control the amount of additive added thereto in relation to the amount of result desired.  In re Skoner, 186 USPQ 80.           Regarding claim 8, Putter et al further discloses the treatment of ground coffee (claim 77) but is silent regarding treatment of ground coffee that has been roasted.  As Putter et al further discloses coffee in general (paragraph 230).  Ground coffee that has been roasted is notoriously well-known, and, absent a showing of unexpected results, it would have been further obvious to have treated roasted ground coffee as a matter of preference of a well-known coffee format.           Regarding claim 12, it would have been well-within the purview of a skilled artisan to select and add one substance (vanillic acid), and it would have been further obvious to have added vanillic acid itself without adding vanillin as a matter of preference.8.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2013/0136839 (Putter et al) taken together with Gornas et al.           Putter et al is silent regarding the source of vanillic acid.  However, same is available in many plants including, for example, coffee beans as taught, for example, by Gornas et al (see Fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have employed coffee beans as the source of vanillic acid to be extracted. 9.       Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2013/0136839 (Putter et al) taken together with U.S. Patent No. 4508745 (Fulger et al).           Putter et al is silent regarding adding the vanillic acid to a coffee product as part of a quenching step after roasting said coffee product.  However, such concept is known as taught, for example, by Fulger et al wherein compounds are infused into roasted coffee beans through the step of including said compounds in the water used to quench coffee beans after roasting same (paragraph bridging cols. 7 and 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have infused vanillic acid into coffee beans using the same step of quenching as taught by Fulger et al as a matter of efficiency by combining to steps of coffee treatment (quenching and adding vanillic acid) into one step.10.      Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2455256 (Jarowski) taken together with JP2-219542 (JP).           Claim 17 further calls for the solid coffee composition to be coated with vanillic acid.  JP teaches coating a dry coffee composition (e.g. coffee beans) with an antioxidant solution (Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coated the coffee composition of Jarowski as a matter of preference of a known application of antioxidant to same.11.      Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2455256 (Jarowski) taken together with Published U.S. Application No. 2015/0352173 (Madhavamenon et al).           Claim 20 further calls for the solid coffee composition to include a matrix of coffee extract and vanillic acid and at least a portion of the surface of said solid coffee composition.  Madhavamenon et al teaches spray drying an extract (e.g. coffee; paragraph 89) with an antioxidant (e.g. paragraph 12) which would inherently provide the matrix on the solid coffee composition as called for in instant claim 20.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have imparted same to the coffee composition as a matter of preference of a known application antioxidant to a coffee composition.                                               Allowable Subject Matter
12.      Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.           The prior art of record neither discloses nor teaches the coffee product of claim 3 wherein the composition therein does not have a perceptible non-coffee flavor.
           The prior art of record neither discloses nor teaches the process of claim 13 wherein same further includes the addition of vanillic acid as part of a coffee extract added to the coffee product.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
May 19, 2022